By the Court.

WilsoN, Ch. J.
The defendant as a ground of reversal interposes two objections to the proceedings below: 1. That the report of the referee is not sufficiently specific. 2. That “ the allegation in the answer that the premises described in the complaint were a homestead should have been denied by the plaintiffs, as it constitutes a counter-claim.” The second objection is untenable as a legal proposition. The allegation referred to is not in the nature of a counter-claim. Chap 66, Sec. 80, Gen. Stat.
The first objection, even if true, comes too late. The remedy of the aggrieved party in such case is by motion in the court below for an order sending the report bach to the referee for correction. Califf vs. Hillhouse, 3 Minn. 311. The report finds generally facts sufficient to support the judgment.
Judgment affirmed,